DETAILED ACTION
This office action is in response to the communication received on 05/14/2020 concerning application no. 15/931,634 filed on 05/14/2020.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
Claim 10, line 7-8, recite “generate the subsequently received IVUS image from the subsequently received IVUS image”. This should be amended to recite “generate the subsequently IVUS image from the subsequently received IVUS image data”. In order to avoid redundant language and use the cited image data in line 5.
Claim 20, line 4, recite “generate the subsequently received IVUS image from the subsequently received IVUS image”. This should be amended to recite “generate the subsequently IVUS image from the subsequently received IVUS image data”. In order to avoid redundant language and use the cited image data in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, lines 4-5, recites “receive a user input indicating the pullback speed; and wherein the determining the pull-back speed is based on the user input”. This claim is indefinite. Claim 1, establishes that the pullback speed is determined based on the radiological image data from the angiogram. This angiogram information is used to determine the pullback speed and this conflicts with claim 4’s establishing of a user input for pullback.
For purposes of examination, the Office is considering the pullback to be input to the system.

Claim 9, lines 3-5, recite “an optimal number of ultrasound pulses”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what number of pulses is considered to be “optimal”. Optimal could be an imaging of the entire field of view or it could be the establishment of a certain degree of resolution. Given that resolution and field of view have different imaging conditions, the optimal number of pulses needed would be different for one another.
For purposes of examination, the Office is considering the optimal number to be the number requited for consistent imaging frequency.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite non-transitory computer readable medium storing instructions for execution by a processor incorporated into a medical imaging system including a co-registration system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine a pull-back speed of an intravascular ultrasound (IVUS) imaging probe based on received radiological image data from an angiogram device; determine a beamforming setting for the IVUS imaging probe based on the pull-back speed, wherein the determined beamforming setting changes an image quality parameter for a subsequently received IVUS image; and provide the determined beamforming setting to the IVUS imaging probe”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a speed based on time and positional information (This can be done by knowing the location of the probe at two time points and positions and utilizing the speed = displacement /time equation). Furthermore, the determination of what beamforming setting to use based on the speed also covers the performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not recite additional elements that may integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not recite additional elements that may amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 12 recites the following elements: “wherein the IVUS imaging probe comprises one or more radiopaque markers, wherein the received radiological image data comprises first radiological image data indicating a first location of the one or more radiopaque markers and second radiological image data indicating a second location of the one or more radiopaque markers, and wherein the determining the pull-back speed is based on the first location and the second location”. This claim element is a mere location determination step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite medical imaging system including the co-registration system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein when determining the pull- back speed of the IVUS imaging probe, the instructions cause the processor to: determine the pull-back speed based on determining a distance between the first location and the second location”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a speed based on time and positional information (This can be done by knowing the location of the 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not recite additional elements that may integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not recite additional elements that may amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 14 recites the following elements: “the instructions further causing the processor to: receive a user input indicating the pull-back speed, and wherein the pull-back speed is based on the user input”. This claim element is a mere user input step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 15 recites the following elements: “wherein the beamforming setting indicates a number and sequence of ultrasound pulses emitted by the IVUS imaging probe, and wherein the image quality parameter for the subsequently received IVUS image is based the number and sequence of the ultrasound 

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 16 recites the following elements: “wherein the image quality parameter comprises at least one of frame rate, resolution, and depth of penetration of a vessel”. This claim element is a mere quality classification step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 17 recites the following elements: “wherein when determining the beamforming setting, the instructions cause the processor to determine a first beamforming setting based on a first pullback speed, wherein the first beamforming setting indicates a first number of ultrasound pulses emitted by the IVUS imaging probe”. This claim element is a mere beamforming setting step which amounts to a pre -solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 17 rejection.
Claim 18 recites the following elements: “wherein when determining the beamforming setting, the instructions cause the processor to determine a second beamforming setting based on a second pullback speed, wherein the second pullback speed is slower than the first pullback speed, wherein the second beamforming setting indicates a second number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the second number of ultrasound pulses is greater than the first number of ultrasound pulses”. This claim element is a mere beamforming setting step which amounts to a pre -solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 18 rejection.
Claim 19 recites the following elements: “wherein when determining the beamforming setting, the instructions cause the processor to determine a third beamforming setting based on a pullback speed indicating substantially zero, wherein the third beamforming setting indicates an optimal number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the optimal number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses”. This claim element is a mere beamforming setting step which amounts to a pre -solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 19 is ineligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 20 recites the following elements: “receive subsequently received IVUS image data based on the determined beamforming setting; generate the subsequently received IVUS image from the subsequently received IVUS image; generate a subsequently received radiological image corresponding to the subsequently received IVUS image; and provide for display on a display device, the subsequently received IVUS image and the subsequently received radiological image”. This claim element is a mere image receiving and displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 20 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (PGPUB No. US 2012/0029339) in view of Rich et al. (PGPUB No. US 2007/0038088).


one or more processors (Paragraph 0091 teaches the use of a processor); 
an intravascular ultrasound (IVUS) device comprising an IVUS imaging probe, the IVUS device in communication with the one or more processors (Paragraph 0277 teaches that the probe can be an IVUS probe. Paragraph 0091-0097 teaches that the imaging system with the processor is used in the image co-registration between the angiographic system and the probe); 
an angiogram device in communication with the one or more processors (Paragraph 0280 teaches that the extra-luminal imaging system can be of fluoroscopy, SPECT, or CT. Fig. 4 shows an angiographic image. Paragraph 0091-0097 teaches that the imaging system with the processor is used in the image co-registration between the angiographic system and the probe); and 
memory storing instructions that when executed by the one or more processors (Memory is inherently present in angiographic and ultrasound imaging systems as it is used to generate, display, collect, and store image data), cause the one or more processors to: 
determine a pull-back speed of the IVUS imaging probe based on received radiological image data from the angiogram device (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices).
While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, Cohen is silent regarding an imaging system, determine a beamforming setting for the imaging probe based on the speed, wherein the determined beamforming setting changes an image quality parameter for a subsequently received image; and 
provide the determined beamforming setting to the imaging probe.
Paragraph 0015 teaches that the motion of the probe in relation to the patient is monitored with respect to its displacement, speed, or acceleration. This is then compared to a threshold. If the probe motion is less than the threshold, the probe is considered in stationary mode. If it is more than the threshold, the probe is in motion mode. Paragraph 0019 teaches that each stationary and motion mode is having a different frame rate. This varying frame rate then affects the image resolution and the magnification. Paragraph 0013 teaches that internal motion can be considered. Paragraph 0026 teaches that the user can customize the modes, the thresholds, and the parameters of imaging of the probe by overriding the processor); and 
provide the determined beamforming setting to the imaging probe (Paragraph 0015 teaches that the motion of the probe in relation to the patient is monitored with respect to its displacement, speed, or acceleration. This is then compared to a threshold. If the probe motion is less than the threshold, the probe is considered in stationary mode. If it is more than the threshold, the probe is in motion mode. Paragraph 0019 teaches that each stationary and motion mode is having a different frame rate. This varying frame rate then affects the image resolution and the magnification. Fig. 1 shows that this logic loop is an iterative cycle that performs the image capture based on the selected mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of determine beamforming settings based on the motion of the probe. Given Rich’s teaching that the motion can be internally monitored, one with ordinary skill in the art would able to computationally incorporate this function in Cohen’s IVUS/angiographic system. This modified apparatus would allow for a user to create an improved user interface and prevent user disorientation and loss of intended imaging (Paragraphs 0004 and 0006 of 
	 
Regarding claim 2, modified Cohen teaches the imaging system in claim 1, as discussed above.
Cohen further teaches an imaging system, wherein the IVUS imaging probe comprises one or more radiopaque markers, wherein the received radiological image data comprises first radiological image data indicating a first location of the one or more radiopaque markers and second radiological image data indicating a second location of the one or more radiopaque markers, and wherein the determining the pull-back speed is based on the first location and the second location (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaquer marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined1).

Regarding claim 3, modified Cohen teaches the imaging system in claim 2, as discussed above.
Cohen further teaches an imaging system, wherein the determining the pull-back speed of the IVUS imaging probe comprises: 
Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaquer marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined2).

Regarding claim 6, modified Cohen teaches the imaging system in claim 1, as discussed above.
	However, Cohen is silent regarding an imaging system, wherein the image quality parameter comprises at least one of frame rate, resolution, and depth of penetration of a vessel.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an ultrasound device, Rich teaches an imaging system, wherein the image quality parameter comprises at least one of frame rate, resolution, and depth of penetration of a vessel (Paragraphs 0018-0019 teaches that the resolution is considered during the motion of the probe and the transmission of frame rates).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of the monitoring of the resolution of the images. This modified apparatus would allow for a user to create an improved user interface and prevent user disorientation and loss of intended imaging (Paragraphs 0004 and 0006 of Rich). Furthermore, the 

Regarding claim 7, modified Cohen teaches the imaging system in claim 1, as discussed above.
	While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, Cohen is silent regarding an imaging system, wherein the determining the beamforming setting comprises determining a first beamforming setting based on a first speed, wherein the first beamforming setting indicates a first number of ultrasound pulses emitted by the imaging probe.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an ultrasound device, Rich teaches an imaging system, wherein the determining the beamforming setting comprises determining a first beamforming setting based on a first speed, wherein the first beamforming setting indicates a first number of ultrasound pulses emitted by the imaging probe (Paragraph 0015 teaches that the motion of the probe in relation to the patient is monitored with respect to its displacement, speed, or acceleration. This is then compared to a threshold. If the probe motion is less than the threshold, the probe is considered in stationary mode. If it is more than the threshold, the probe is in motion mode. Paragraph 0019 teaches that the motion mode is considered to have a greater frame rate than the stationary mode. Frame rates define the number of pulses of ultrasound are transmitted. Fig. 1 shows that this logic loop is an iterative cycle that performs the image capture based on the selected mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of a first beamforming setting with a number of pulses. Given Rich’s teaching that the motion can be internally monitored, one with ordinary skill in the art would able to computationally incorporate this function in Cohen’s IVUS/angiographic system. This modified apparatus would allow for a user to create an improved user interface and prevent user disorientation and loss of intended imaging (Paragraphs 0004 and 0006 of Rich). Furthermore, the 

Regarding claim 8, modified Cohen teaches the imaging system in claim 7, as discussed above.
	While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, Cohen is silent regarding an imaging system, wherein the determining the beamforming setting comprises determining a second beamforming setting based on a second speed, wherein the second speed is slower than the first speed, wherein the second beamforming setting indicates a second number of ultrasound pulses emitted by the imaging probe, and wherein the second number of ultrasound pulses is greater than the first number of ultrasound pulses.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an ultrasound device, Rich teaches an imaging system, wherein the determining the beamforming setting comprises determining a second beamforming setting based on a second speed, wherein the second speed is slower than the first speed, wherein the second beamforming setting indicates a second number of ultrasound pulses emitted by the imaging probe, and wherein the second number of ultrasound pulses is greater than the first number of ultrasound pulses (Paragraph 0015 teaches that the motion of the probe in relation to the patient is monitored with respect to its displacement, speed, or acceleration. This is then compared to a threshold. If the probe motion is less than the threshold, the probe is considered in stationary mode. If it is more than the threshold, the probe is in motion mode. Given that the stationary mode is when the probe is stationary, it has a speed less than the motion mode. While paragraph 0019 teaches that the motion mode has a greater frame rate (Frame rates define the number of pulses of ultrasound are transmitted) than the stationary mode, paragraph 0026 teaches that the user can override the process and change the frame rate for a particular mode. That is, the stationary mode can be overridden to have more of a frame rate than the frame rate in the motion mode. Such a modification would allow for a user to obtain a greater frames in the slow mode and hence obtain a greater resolution as paragraphs 0018 and 0019 have discloses high frame rates provide).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of a second beamforming condition with a different frame rate than the first beamforming condition. This modified apparatus would allow for a user to create an improved user interface and prevent user disorientation and loss of intended imaging (Paragraphs 0004 and 0006 of Rich). Furthermore, the combination would allow for allow for motion tracking, speckle tracking, and frame correlation (Paragraph 0013 of Rich).

Regarding claim 10, modified Cohen teaches the imaging system in claim 1, as discussed above.
	Cohen further teaches an imaging system, further comprising: 
a display device (Paragraph 0089 teaches the use of a display); and 
wherein the memory storing instructions that when executed by the one or more processors (Paragraph 0280 teaches that the extra-luminal imaging system can be of fluoroscopy, SPECT, or CT. Fig. 4 shows an angiographic image. Paragraph 0091-0097 teaches that the imaging system with the processor is used in the image co-registration between the angiographic system and the probe. Memory is inherently present in angiographic and ultrasound imaging systems as it is used to generate, display, collect, and store image data), further cause the one or more processors to: 
receive subsequently received IVUS image data based on the determined beamforming setting (Paragraph 0415 teaches the acquisition of the IVUS image with the region of interest. Fig. 12 shows a number of frames acquired over a period of different locations. Paragraph 0265 teaches the image processing is in real time); 
generate the subsequently received IVUS image from the subsequently received IVUS image (Paragraph 0415 teaches the acquisition of the IVUS image with the region of interest. Fig. 10 shows the display of the IVUS image. Paragraph 0265 teaches the image processing is in real time);  
Paragraph 0415 teaches the acquisition of the fluoroscopic image with the region of interest. Fig. 10 shows the display of the angiographic and fluoroscopic image. Paragraph 0265 teaches the image processing is in real time); and 
provide for display on the display device, the subsequently received IVUS image and the subsequently received radiological image (Fig. 10 shows the display of the co-registered IVUS and angiographic images. Paragraph 0415 teaches that the images are displayed together. Paragraph 0265 teaches the image processing is in real time).

Regarding claim 11, Cohen teaches a non-transitory computer readable medium storing instructions for execution by a processor incorporated into a medical imaging system including a co-registration system, wherein execution of the instructions by the processor cause the processors (Paragraph 0277 teaches that the probe can be an IVUS probe. Paragraph 0091-0097 teaches that the imaging system with the processor is used in the image co-registration between the angiographic system and the probe. Memory is inherently present in angiographic and ultrasound imaging systems as it is used to generate, display, collect, and store image data) to:
determine a pull-back speed of an intravascular ultrasound (IVUS) imaging probe based on received radiological image data from an angiogram device (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices).
While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, Cohen is silent regarding a non-transitory computer-readable storage medium, wherein execution of the instructions by the processor cause the processor to, determine a beamforming setting for the 
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an ultrasound device, Rich teaches a non-transitory computer-readable storage medium, wherein execution of the instructions by the processor cause the processor to, determine a beamforming setting for the imaging probe based on the speed, wherein the determined beamforming setting changes an image quality parameter for a subsequently received image; and provide the determined beamforming setting to the imaging probe (Paragraph 0015 teaches that the motion of the probe in relation to the patient is monitored with respect to its displacement, speed, or acceleration. This is then compared to a threshold. If the probe motion is less than the threshold, the probe is considered in stationary mode. If it is more than the threshold, the probe is in motion mode. Paragraph 0019 teaches that each stationary and motion mode is having a different frame rate. This varying frame rate then affects the image resolution and the magnification. Paragraph 0013 teaches that internal motion can be considered. Paragraph 0026 teaches that the user can customize the modes, the thresholds, and the parameters of imaging of the probe by overriding the processor. Fig. 1 shows that this logic loop is an iterative cycle that performs the image capture based on the selected mode).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of determine beamforming settings based on the motion of the probe. Given Rich’s teaching that the motion can be internally monitored, one with ordinary skill in the art would able to computationally incorporate this function in Cohen’s IVUS/angiographic system. This modified apparatus would allow for a user to create an improved user interface and prevent user disorientation and loss of intended imaging (Paragraphs 0004 and 0006 of Rich). Furthermore, the combination would allow for allow for motion tracking, speckle tracking, and frame correlation (Paragraph 0013 of Rich).


	Cohen further teaches a non-transitory computer readable medium, wherein the IVUS imaging probe comprises one or more radiopaque markers, wherein the received radiological image data comprises first radiological image data indicating a first location of the one or more radiopaque markers and second radiological image data indicating a second location of the one or more radiopaque markers, and wherein the determining the pull-back speed is based on the first location and the second location (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaquer marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the IVUS probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined3).

Regarding claim 13, modified Cohen teaches the non-transitory computer readable medium in claim 11, as discussed above.
Cohen further teaches a non-transitory computer readable medium, wherein when determining the pull- back speed of the IVUS imaging probe, the instructions cause the processor to: 
determine the pull-back speed based on determining a distance between the first location and the second location (Paragraph 0388 teaches that the system is able to estimate the pullback of the image head of the IVUS probe. The IVUS markers’ location is obtained by the initial angiogram and the subsequent locations are also acquired. Paragraph 0074 teaches that the marker is a radio-opaquer marker. Paragraphs 0076-0081 teaches that the marker location is identified from the first and second images. Paragraph 0353 teaches that the best angiographic frame is taken as the initial frame that has the IVUS probe and paragraph 0355 teaches that the pullback of the v probe is monitored and the images are stored and recorded. Paragraph 0356 teaches that the pullback is recorded locations of the probe are determined along with the imaging slices. Paragraph 0389 teaches that the non-constant speed, the marker locations are imaged and determined4).

Regarding claim 16, modified Cohen teaches the non-transitory computer readable medium in claim 11, as discussed above.
However, Cohen is silent regarding a non-transitory computer readable medium, wherein the image quality parameter comprises at least one of frame rate, resolution, and depth of penetration of a vessel.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an ultrasound device, Rich teaches a non-transitory computer readable medium, wherein the image quality parameter comprises at least one of frame rate, resolution, and depth of penetration of a vessel (Paragraphs 0018-0019 teaches that the resolution is considered during the motion of the probe and the transmission of frame rates).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of the monitoring of the resolution of the images. This modified apparatus would allow for a user to create an improved user interface and prevent user disorientation and loss of intended imaging (Paragraphs 0004 and 0006 of Rich). Furthermore, the 

Regarding claim 17, modified Cohen teaches the non-transitory computer readable medium in claim 11, as discussed above.
	While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, Cohen is silent regarding a non-transitory computer readable medium, wherein when determining the beamforming setting, the instructions cause the processor to determine a first beamforming setting based on a first speed, wherein the first beamforming setting indicates a first number of ultrasound pulses emitted by the imaging probe.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an ultrasound device, Rich teaches a non-transitory computer readable medium, wherein when determining the beamforming setting, the instructions cause the processor to determine a first beamforming setting based on a first speed, wherein the first beamforming setting indicates a first number of ultrasound pulses emitted by the imaging probe (Paragraph 0015 teaches that the motion of the probe in relation to the patient is monitored with respect to its displacement, speed, or acceleration. This is then compared to a threshold. If the probe motion is less than the threshold, the probe is considered in stationary mode. If it is more than the threshold, the probe is in motion mode. Paragraph 0019 teaches that the motion mode is considered to have a greater frame rate than the stationary mode. Frame rates define the number of pulses of ultrasound are transmitted. Fig. 1 shows that this logic loop is an iterative cycle that performs the image capture based on the selected mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of a first beamforming setting with a number of pulses. Given Rich’s teaching that the motion can be internally monitored, one with ordinary skill in the art would able to computationally incorporate this function in Cohen’s IVUS/angiographic system. This modified apparatus would allow for a user to create an improved user interface and prevent 

Regarding claim 18, modified Cohen teaches the non-transitory computer readable medium in claim 17, as discussed above.
While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, Cohen is silent regarding a non-transitory computer readable medium, wherein when determining the beamforming setting, the instructions cause the processor to determine a second beamforming setting based on a second speed, wherein the second speed is slower than the first speed, wherein the second beamforming setting indicates a second number of ultrasound pulses emitted by the imaging probe, and wherein the second number of ultrasound pulses is greater that the first number of ultrasound pulses.
	In an analogous imaging field of endeavor, regarding the monitoring of motion of an ultrasound device, Rich teaches a non-transitory computer readable medium, wherein when determining the beamforming setting, the instructions cause the processor to determine a second beamforming setting based on a second speed, wherein the second speed is slower than the first speed, wherein the second beamforming setting indicates a second number of ultrasound pulses emitted by the imaging probe, and wherein the second number of ultrasound pulses is greater that the first number of ultrasound pulses (Paragraph 0015 teaches that the motion of the probe in relation to the patient is monitored with respect to its displacement, speed, or acceleration. This is then compared to a threshold. If the probe motion is less than the threshold, the probe is considered in stationary mode. If it is more than the threshold, the probe is in motion mode. Given that the stationary mode is when the probe is stationary, it has a speed less than the motion mode. While paragraph 0019 teaches that the motion mode has a greater frame rate (Frame rates define the number of pulses of ultrasound are transmitted) than the stationary mode, paragraph 0026 teaches that the user can override the process and change the frame rate for a particular mode. That is, the stationary mode can be overridden to have more of a frame rate than the frame rate in the motion mode. Such a modification would allow for a user to obtain a greater frames in the slow mode and hence obtain a greater resolution as paragraphs 0018 and 0019 have discloses high frame rates provide).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cohen with Rich’s teaching of a second beamforming condition with a different frame rate than the first beamforming condition. This modified apparatus would allow for a user to create an improved user interface and prevent user disorientation and loss of intended imaging (Paragraphs 0004 and 0006 of Rich). Furthermore, the combination would allow for allow for motion tracking, speckle tracking, and frame correlation (Paragraph 0013 of Rich).

Regarding claim 20, modified Cohen teaches the non-transitory computer readable medium in claim 11, as discussed above.
Cohen further teaches a non-transitory computer readable medium, the instructions further causing the processor to: 
receive subsequently received IVUS image data based on the determined beamforming setting (Paragraph 0415 teaches the acquisition of the IVUS image with the region of interest. Fig. 12 shows a number of frames acquired over a period of different locations. Paragraph 0265 teaches the image processing is in real time);
generate the subsequently received IVUS image from the subsequently received IVUS image (Paragraph 0415 teaches the acquisition of the IVUS image with the region of interest. Fig. 10 shows the display of the IVUS image. Paragraph 0265 teaches the image processing is in real time);  
generate a subsequently received radiological image corresponding to the subsequently received IVUS image (Paragraph 0415 teaches the acquisition of the fluoroscopic image with the region of interest. Fig. 10 shows the display of the angiographic and fluoroscopic image. Paragraph 0265 teaches the image processing is in real time); and
Fig. 10 shows the display of the co-registered IVUS and angiographic images. Paragraph 0415 teaches that the images are displayed together. Paragraph 0265 teaches the image processing is in real time).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (PGPUB No. US 2012/0029339) in view of Rich et al. (PGPUB No. US 2007/0038088) further in view of Wang et al. (PGPUB No. US 2016/0213253).

Regarding claim 4, modified Cohen teaches the imaging system in claim 1, as discussed above.
However, the combination of Cohen and Rich is silent regarding an imaging system, wherein the memory storing instructions that when executed by the one or more processors, further cause the one or more processors to: 
receive a user input indicating the pull-back speed, and 
wherein the determining the pull-back speed is based on the user input.
In an analogous imaging field of endeavor, regarding the use of an intravascular imaging system, Wang teaches an imaging system, wherein the memory storing instructions that when executed by the one or more processors, further cause the one or more processors (Combination of signal processing system and user interface) to: 
receive a user input indicating the pull-back speed (Claim 23 teaches the user interface is used to set parameters that includes pullback speed), and 
wherein the determining the pull-back speed is based on the user input (Claim 23 teaches the user interface is used to set parameters that includes pullback speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cohen and Rich with Wang’s teaching of the input of pullback speed. This modified apparatus would allow for the user to synchronize the image 

Regarding claim 14, modified Cohen teaches non-transitory computer-readable storage medium in claim 11, as discussed above.
However, the combination of Cohen and Rich is silent regarding an non-transitory computer-readable storage medium, the instructions further causing the processor to: 
receive a user input indicating the pull-back speed, and 
wherein the pull-back speed is based on the user input.
In an analogous imaging field of endeavor, regarding the use of an intravascular imaging system, Wang teaches an non-transitory computer-readable storage medium, the instructions further causing the processor to: 
receive a user input indicating the pull-back speed (Claim 23 teaches the user interface is used to set parameters that includes pullback speed), and
wherein the pull-back speed is based on the user input (Claim 23 teaches the user interface is used to set parameters that includes pullback speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cohen and Rich with Wang’s teaching of the input of pullback speed. This modified apparatus would allow for the user to synchronize the image capture process between the imaging system and the probe (Paragraph 0028 of Wang). Furthermore, the modified apparatus would allow for high resolution (Paragraph 0035 of Wang).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (PGPUB No. US 2012/0029339) in view of Rich et al. (PGPUB No. US 2007/0038088) further in view of Brunke (PGPUB No. US 2012/0065507).


	However, the combination of Cohen and Rich is silent regarding an imaging system, wherein the beamforming setting indicates a number and sequence of ultrasound pulses emitted by the IVUS imaging probe, and 
wherein the image quality parameter for the subsequently received IVUS image is based the number and sequence of the ultrasound pulses emitted by the IVUS imaging probe.
	In an analogous imaging field of endeavor, regarding the control of ultrasound transmission and reception, Brunke teaches an imaging system, wherein the beamforming setting indicates a number and sequence of ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0025 teaches that the pulse sequences represent the modulation of a number, duration, and amplitude off acoustic pulses. Paragraph 0099 teaches that IVUS transducers can be used), and 
wherein the image quality parameter for the subsequently received IVUS image is based the number and sequence of the ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0025 teaches that the pulse sequences represent the modulation of a number, duration, and amplitude off acoustic pulses. Paragraph 0099 teaches that IVUS transducers can be used. Paragraph 0082 teaches that the depth data is dependent on the sequence of pulses. Paragraph 0063 teaches that the high power pulses provide better resolution than the lower power pulses).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cohen and Rich with Brunke’s teaching of the control of sequence of ultrasound pulses and the image quality based on the beamforming. This modified apparatus to account for tissue displacement and control the movement of the transducer (Paragraph 0004 of Brunke). Furthermore, the modified apparatus would allow for the user to reduction of motion artifacts (Paragraph 0007 of Brunke).

Regarding claim 15, modified Cohen teaches the non-transitory computer-readable storage medium in claim 1, as discussed above.

wherein the image quality parameter for the subsequently received IVUS image is based the number and sequence of the ultrasound pulses emitted by the IVUS imaging probe.
In an analogous imaging field of endeavor, regarding the control of ultrasound transmission and reception, Brunke teaches an non-transitory computer-readable storage medium, wherein the beamforming setting indicates a number and sequence of ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0025 teaches that the pulse sequences represent the modulation of a number, duration, and amplitude off acoustic pulses. Paragraph 0099 teaches that IVUS transducers can be used), and
wherein the image quality parameter for the subsequently received IVUS image is based the number and sequence of the ultrasound pulses emitted by the IVUS imaging probe (Paragraph 0025 teaches that the pulse sequences represent the modulation of a number, duration, and amplitude off acoustic pulses. Paragraph 0099 teaches that IVUS transducers can be used. Paragraph 0082 teaches that the depth data is dependent on the sequence of pulses. Paragraph 0063 teaches that the high power pulses provide better resolution than the lower power pulses).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cohen and Rich with Brunke’s teaching of the control of sequence of ultrasound pulses and the image quality based on the beamforming. This modified apparatus to account for tissue displacement and control the movement of the transducer (Paragraph 0004 of Brunke). Furthermore, the modified apparatus would allow for the user to reduction of motion artifacts (Paragraph 0007 of Brunke).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (PGPUB No. US 2012/0029339) in view of Rich et al. (PGPUB No. US 2007/0038088) further in view of Ferrara et al. (US Patent No. 5,462,059)

Regarding claim 9, modified Cohen teaches the imaging system in claim 8, as discussed above.
While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, the combination of Cohen and Rich is silent regarding an imaging system, wherein the determining the beamforming setting comprises determining a third beamforming setting based on a speed indicating substantially zero, wherein the third beamforming setting indicates an optimal number of ultrasound pulses emitted by the imaging probe, and wherein the optimal number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses.
	In an analogous imaging field of endeavor, regarding the utilization of velocity information for beamforming, Ferrara teaches an imaging system, wherein the determining the beamforming setting comprises determining a third beamforming setting based on a speed indicating substantially zero, wherein the third beamforming setting indicates an optimal number of ultrasound pulses emitted by the imaging probe, and wherein the optimal number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses (Col. 5, lines 47-54, teaches that the pulse repetition frequency is inversely proportional to the velocity relative to the scatterer. That is, the slower the velocity, the greater the pulse repetition frequency. A velocity of 1 cm/s would yield in a higher repetition frequency than a velocity of 2 cm/s or 3 cm/s).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cohen and Rich with Ferrara’s teaching of transmitting with beamforming conditions that are optimal. This modified apparatus would allow for low-cost and non-ionizing monitoring of vascular information (Col. 1, lines 19-32, of Ferrara).


While Cohen teaches an imaging system that utilizes the monitoring of the IVUS probe pullback speed, the combination of Cohen and Rich is silent regarding a non-transitory computer-readable storage medium, wherein when determining the beamforming setting, the instructions cause the processor to determine a third beamforming setting based on a speed indicating substantially zero, wherein the third beamforming setting indicates an optimal number of ultrasound pulses emitted by the imaging probe, and wherein the optimal number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses.
	In an analogous imaging field of endeavor, regarding the utilization of velocity information for beamforming, Ferrara teaches a non-transitory computer-readable storage medium, wherein when determining the beamforming setting, the instructions cause the processor to determine a third beamforming setting based on a pullback speed indicating substantially zero, wherein the third beamforming setting indicates an optimal number of ultrasound pulses emitted by the IVUS imaging probe, and wherein the optimal number of ultrasound pulses is greater than the first number of ultrasound pulses and the second number of ultrasound pulses (Col. 5, lines 47-54, teaches that the pulse repetition frequency is inversely proportional to the velocity relative to the scatterer. That is, the slower the velocity, the greater the pulse repetition frequency. A velocity of 1 cm/s would yield in a higher repetition frequency than a velocity of 2 cm/s or 3 cm/s).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cohen and Rich with Ferrara’s teaching of transmitting with beamforming conditions that are optimal. This modified apparatus would allow for low-cost and non-ionizing monitoring of vascular information (Col. 1, lines 19-32, of Ferrara).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huennekens et al. (PGPUB No. US 2006/0241465): Teaches the beamforming based on distance information. It is well known that speed can be determined based on distance and time.
Kunio (PGPUB No. US 2019/0029624): Teaches the co-registration of IVUS and angiography.
Kakadaris et al. (PGPUB No. US 2008/0051660): Teaches varying beamforming conditions based on the movement of the IVUS.
Freiburger et al. (PGPUB No. US 2015/0272547): Teaches the control of frame rates based on the motion of a probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)
        2 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)
        3 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)
        4 It is well known that speed is equal to distance divided by time. The distance being the change in locations over the period of time (Link: https://courses.lumenlearning.com/suny-osuniversityphysics/chapter/3-6-finding-velocity-and-displacement-from-acceleration/)